PER CURIAM.
The appellants appeal from an order of dismissal with prejudice of their cross-claim for indemnity or contribution from the appellees/co-defendants in a medical malpractice action. We reverse where the well-pled allegations stated a cause of action and the trial court impermissibly considered matters outside of the four corners of the pleading in granting this motion. See McBee v. Sandals Resorts Internat’l, Ltd., 659 So.2d 471 (Fla. 3d DCA 1995); Attias v. Faroy Realty Co., 609 So.2d 105 (Fla. 3d DCA 1992); Lewis v. Barnett Bank of South Fla., 604 So.2d 937 (Fla. 3d DCA 1992). Accordingly, we remand for further proceedings.
Reversed and remanded.